NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0056n.06
                           Filed: January 20, 2006

                                               04-3315

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


GASPER GJOK KACAJ,                                  )
                                                    )
        Petitioner,                                 )
                                                    )
v.                                                  )   ON PETITION FOR REVIEW OF AN
                                                    )   ORDER OF THE BOARD OF
ALBERTO R. GONZALES, United States                  )   IMMIGRATION APPEALS
Attorney General,                                   )
                                                    )
        Respondent.                                 )




        Before: DAUGHTREY and MOORE, Circuit Judges; ALDRICH, District Judge.*


        PER CURIAM. Petitioner Gasper Gjok Kacaj, an Albanian citizen, entered the

United States illegally on or about June 15, 2001, and was placed in removal proceedings

by the Immigration and Naturalization Service soon thereafter.                      Kacaj conceded

removability and applied for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture. Following a hearing, an immigration judge denied

Kacaj’s application, finding him not to be credible. The Board of Immigration Appeals

summarily affirmed the immigration judge’s decision. Kacaj now requests a petition of




        *
         The Hon. Ann Aldrich, United States District Judge for the Northern District of Ohio, sitting by
designation.
04-3315
Kacaj v. Gonzales

review from this court to vacate the Board’s order, but because he is currently in fugitive

status, we decline to review his petition.


       The hearing before the immigration judge occurred on September 27, 2002, and

resulted in a denial of relief that Kacaj appealed to the Board, which affirmed the decision

summarily on February 18, 2004. His petition for review was timely filed in this court in

March 2004. On April 26, 2004, the petitioner was served with a notice to report to

Immigration and Customs Enforcement for removal on June 21, 2004. He did not report

at that time, although the record reflects that he did receive and sign for the April 26 notice.


       At oral argument before this court on September 19, 2005, his counsel was forced

as an officer of the court to acknowledge that he did not know his client’s whereabouts

although he had received sporadic written communication from Kajac. In the weeks since

the case was submitted, we have had no subsequent notice that Kajac has surrendered

to immigration authorities. We therefore deem it appropriate to grant the respondent’s

motion to dismiss the petition for review.


       The fugitive disentitlement doctrine limits access to the federal courts by a fugitive

who has deliberately fled from custody. See In re Prevot, 59 F.3d 556, 562 (6th Cir. 1995).

The doctrine extends to appeals from the Board of Immigration Appeals when an alien fails

to surrender despite a lawful order of deportation. See Sapoundjiev v. Ashcroft, 376 F.3d
727, 728 (7th Cir. 2004); Bar-Levy v. U.S. Dept. of Justice, INS, 990 F.2d 33, 35 (2d Cir.

1993); Arana v. INS, 673 F.2d 75, 77 (3d Cir. 1982); Hussein v. INS, 817 F.2d 63 (9th Cir.

                                             -2-
04-3315
Kacaj v. Gonzales

1986). Although the invocation of the doctrine is discretionary, in view of the petitioner’s

deliberate refusal to surrender as ordered, we have no choice but to invoke it here.


       For the reasons set out above, we DENY the petition for review.




                                           -3-